El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La apelante se queja de una sentencia dictada en términos generales contra dos demandados, en vez de ser dictada contra ellos solidariamente. La apelante sostiene que la responsabilidad de los fiadores en una fianza para levantar un embargo, como en el presente caso, es solidaria. Estamos convencidos de que una sentencia en términos generales contra dos demandados es. solidaria y que puede expedirse orden de ejecución contra cualquiera de ellos. 34 C. J. 505.
Sin embargo, siendo esto así, la apelante obtuvo todo lo que deseaba, no fué perjudicada por la sentencia y de acuerdo con el artículo 294 del Código de Enjuiciamiento Civil tan sólo puede apelar la parte perjudicada. Por tanto debe desestimarse la apelación.